Title: From Thomas Jefferson to John Nicholas, Sr., 20 January 1790
From: Jefferson, Thomas
To: Nicholas, John, Sr.



Dear Sir
Monticello Jan. 20. 1790.

I received duly your favor by your son, together with the accounts and other papers accompanying them. Our sole object being to obtain a final settlement between ourselves (that is to say between my brother and me) I looked into them with that view. But certain points immediately occurred, as necessary to be determined by yourself and Doctr. Walker for us, before our account can be stated. I wrote therefore to Doctr. Walker for his opinion on them, and I now send you a copy of my letter and his answer. My brother and myself propose to do ourselves the honor of waiting on you tomorrow to take your opinion on the same points. But as you might wish to consider them a little previously I have thought it best to send the papers to-day.—You will readily observe that Doctr. Walker (whose memory I understand fails him very much) has confounded the board of my sisters, with their cloathing &c. The agreement with my mother respected the board only. She never  cloathed them; the estate did that from the beginning to the end. The written instrument now among the papers shews that. In expectation of seeing you tomorrow I shall now conclude with assurances of the perfect esteem & attachment with which I am Dear Sir your most obedt. & most humble servt,

Th: Jefferson

